Citation Nr: 0700121	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
to include as secondary to the veteran's service-connected 
retropatellar pain syndrome of the left knee.

3. Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. A low back disorder was not manifested during the 
veteran's active duty, nor is any current low back disorder 
otherwise related to service; a low back disorder is not due 
to, nor has it been permanently worsened by, the veteran's 
service-connected retropatellar pain syndrome of the left 
knee.

2. A right knee disorder was not manifested during the 
veteran's active duty, nor is any current right knee disorder 
otherwise related to service; a right knee disorder is not 
due to, nor has it been permanently worsened by the veteran's 
service-connected retropatellar pain syndrome of the left 
knee.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to the veteran's service-connected retropatellar pain 
syndrome of the left knee.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2. A right knee disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to the veteran's service-connected retropatellar pain 
syndrome of the left knee.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has not been fully notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  Letters sent to the veteran in 
May 2001 and May 2003 informed him of the information and 
evidence necessary to warrant entitlement to his claim under 
theories of direct and secondary service connection for his 
claimed low back disorder.  The May 2003 letter also informed 
the veteran of the information and evidence necessary to 
warrant entitlement to his right knee claim under a theory of 
secondary service connection; however, it did not provide 
such information regarding a direct service connection claim 
for his claimed right knee disorder.  

Despite this failure to provide the veteran with proper VCAA 
notification regarding a direct service connection claim for 
his claimed right knee disorder, the Board concludes that it 
may proceed with the claim because the error was non-
prejudicial to the veteran.  The April 2005 written statement 
by the veteran's representative argues that the veteran is 
entitled to service connection for a right knee disorder 
under a theory of direct or secondary service connection.  
The representative's statement cites to all applicable laws 
and regulations in making such argument, including 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Furthermore, the representative 
discusses the application of these laws and regulations in 
detail.  In light of the representative's statement, the 
Board concludes that the veteran had actual knowledge of all 
pertinent laws and regulations, thus curing any notice defect 
with regards to his claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).

Having resolved any issues regarding notice of the pertinent 
laws and regulations pertaining to the veteran's claim, the 
Board also concludes that all additional VCAA notice was 
properly provided to the veteran.  The May 2001 letter sent 
to the veteran advised him of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This letter was sent to the veteran 
prior to the July 2003 rating decision, thus making it 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Finally, the May 2001 and May 2003 letters essentially 
notified the veteran of the need to submit any pertinent 
evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

In sum, the Board is satisfied that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

B. Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The veteran's service medical records are 
associated with the claims folder, as well as all private and 
VA treatment records identified by the veteran as relevant to 
his claims.  There is no indication of any available 
outstanding records, identified by the veteran, which have 
not been obtained.  Finally, the veteran was afforded a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

A. Low Back Disorder

The veteran contends that although he did not sustain an 
injury to his back during service, he did develop low back 
pain during service, and that such pain is related to his 
current low back problems.  Alternatively, he argues that his 
service-connected left knee disability, retropatellar pain 
syndrome, caused or aggravated his current low back problems 
due to an offset gait resulting from such left knee 
disability.

After a careful review of the record, the Board concludes 
that a preponderance of the evidence is against any finding 
that the veteran's current low back disorder is a direct 
result of his active duty service.  Also, the Board finds 
that a preponderance of the evidence is against any finding 
that the veteran's service-connected left knee disability 
caused or permanently worsened the veteran's current low back 
disorder.

Although the veteran's service separation examination notes 
that he reports an onset of low back pain in 1998, with the 
exception of his September 2000 service separation 
examination, the veteran's service medical records are absent 
any complaints, treatment or diagnosis for low back problems.  
The September 2000 service separation examination indicates 
an abnormal clinical evaluation of the spine, and notes that 
although the spine appears in normal alignment, the veteran 
has mild tenderness to palpation in the paralumbar region.  
X-rays of the veteran's spine are noted as normal, with no 
evidence of fracture, dislocation, or malalignment, and with 
a small bone spur at L4-5.  A summary of the veteran's 
defects and diagnoses notes that the veteran's lumbar X-rays 
appear normal, however, the veteran is tender to palpation at 
the paralumbar region consistent with low back pain.

The Board notes that although the veteran's service 
separation examination indicates that he has low back pain, 
no pathology is indicated for such pain.  VA does not 
generally grant service connection for pain alone, without an 
identified underlying basis for the symptom.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds.  Thus, without 
evidence of an in-service disability, the veteran must 
present evidence that his current diagnosed low back disorder 
is related to the low back pain noted in-service to warrant 
entitlement to service connection on a direct basis.

Following service separation, the veteran presented for 
complaints of low back pain in June 2001 and July 2001.  A 
June 2001 VA X-ray report indicates that the veteran has a 
normal lumbosacral spine and the diagnosis provided is back 
pain.  As in September 2000, no underlying pathology is 
noted.  A July 2001 VA treatment note indicates that the 
veteran's T-spine and L-spine are normal, and the diagnosis 
provided is low back pain.  A July 2001 CT scan report 
indicates that the veteran has a possible large bone cyst at 
L5 and that he is at risk for a pathologic fracture.  More 
will be said about these findings later in this decision.

An August 2001 VA examination report indicates that the 
veteran had limited range of motion and muscle spasm, but 
that there was no tenderness on the area of the spine.  The 
examiner's clinical impression was ligamental laxity; 
however, a formal diagnosis was deferred until after a review 
of radiological evidence.  Ultimately, no diagnosis is 
provided in the report because, as indicated by an October 
2001 email, the veteran did not submit for his scheduled 
diagnostic testing.

In October 2001, the veteran sustained an injury to his low 
back when he slipped and fell at work.  A post-work injury 
November 2001 MRI report indicates that the veteran has 
developmental central stenosis from L3 to S1, as well as a 
right paracentral protrusion at L5-S1 and moderate right and 
mild left foraminal stenosis at L5-S1.  The report also notes 
an introsseous lesion at L5, which is felt to be benign and 
non-aggressive.  

The veteran fell again at work in February 2002 and re-
injured his back.  A March 2002 private medical report notes 
that X-rays indicate a moderate disc bulge at L5.  The 
veteran's private medical records indicate that he underwent 
surgery in August 2002.  The surgical report notes that the 
veteran's November 2001 MRI shows herniated nucleus polposus 
at L5 and that the veteran underwent corrective surgery, 
including a complete discectomy at L5-S1 with posterior 
lumbar interbody fusion, allograft bone plugs with pedicle 
screw fixation, and lateral mass fusion.  An October 2002 
examination report by the orthopedic surgeon notes that the 
veteran continues to complain of constant low back pain; 
however, the surgeon notes no evidence of a clinical 
complication on the X-ray.  Rather, the surgeon indicates his 
belief that the veteran is not exercising enough.

An April 2003 private examination report notes that the 
veteran reported a history of back pain associated with two 
on-the-job injuries, but no mention is made of back pain 
related to his military service.  The veteran does, however, 
report his service-connected left knee disability.  The 
examining physician, Dr. Martin, indicates that it is his 
opinion that the veteran sustained a herniated disc at L5-S1 
as a result of the on-the-job accidents.  

The Board notes that none of these private or VA treatment 
records indicate that the veteran's current low back pain or 
diagnosed herniated disc at L5-S1 is the result of his active 
duty service.  The Board finds that this lack of direct nexus 
evidence weighs against the veteran's claim.  

Additionally, the Board finds that the absence of a diagnosis 
of a chronic back disability in-service weighs against his 
claim for service connection.  As was previously mentioned, 
there was no finding of any organic pathology for the 
veteran's complained of back pain.

Furthermore, the Board finds the veteran's intercurrent back 
injuries to be significant to its analysis of the veteran's 
claim because prior to October 2001 the veteran's back 
disorder was never diagnosed by any of his physicians, 
including the September 2000 service separation examination, 
as anything other than back pain.  See Sanchez-Benitez, 
supra.  In contrast, the veteran's significant current back 
problems, including a lumbar disc herniation at L5, were all 
diagnosed following the October 2001 work injury.  The Board 
finds that this evidence weighs against the veteran's claim 
for service connection because prior to October 2001 there 
was no diagnosis of a definitive back disability; there was 
only a diagnosis of back pain.  

In addition to the evidence discussed above, the Board also 
finds that the record contains a probative etiological 
opinion which links the veteran's current low back disorder 
to his intercurrent injuries, and not his military service.  
This medical opinion only adds to the evidence weighing 
against the veteran's claim.  The veteran was provided a VA 
examination in December 2004, and the examination report 
notes that an October 2004 CT scan indicates a benign bone 
cyst at L5, disc bulging at L3-4 with mild stenosis, mild 
disc bulging at L4-5, and minimal disc bulging at L5-S1.  The 
diagnosis provided is status post-lumbar laminectomy with 
fusion, mild degenerative joint disease, and mild functional 
loss due to pain.  Following a review of the veteran's claims 
folder, an interview with the veteran, and the examination, 
the VA examiner opined that the veteran's current low back 
disorder is likely due to his on the job injuries sustained 
in October 2001 and February 2002.

The evidence discussed thus far has focused on whether the 
competent evidence demonstrates a link between the veteran's 
current low back disorder and active duty service.  However, 
as previously mentioned, the veteran also contends that his 
low back disorder is due to, or has been aggravated by, his 
service-connected left knee disability.  Specifically, the 
veteran argues that his left knee disability has resulted in 
an offset gait and abnormal weightbearing, which caused or 
aggravated his low back disorder.

The evidence of record, however, does not indicate that the 
veteran's left knee disability has resulted in abnormal 
weightbearing which has caused or aggravated his current low 
back disorder.  The August 2001 VA examination report notes 
that although the veteran displays a limping gait with trying 
to find a comfortable walking position, there are no apparent 
signs of abnormal weightbearing such as skin breakdown or 
unusual shoe wear.  Gait is otherwise noted as normal on 
walking.  A December 2003 VA examination report also notes 
that the veteran's posture and gait are normal with no signs 
of abnormal weightbearing such as calluses or skin breakdown.  
Finally, the December 2004 VA examination report indicates 
that posture and gait are normal and that the veteran is able 
to stand and walk on his heels and toes.  The examiner noted 
that there was no evidence of abnormal weightbearing such as 
an unusual shoe pattern.  The Board finds that all of this 
evidence weighs against the veteran's claim for secondary 
service connection.

In addition to a lack of evidence indicating abnormal gait 
and weightbearing, the Board notes that the December 2004 VA 
examiner, who provided the probative opinion that the 
veteran's low back disorder is likely due to his on-the-job 
injuries, specifically noted that the veteran's low back 
disorder is not likely due to or aggravated by the veteran's 
service-connected left knee disability.

The Board notes that the veteran has submitted an April 2004 
private examination report by Dr. Martin which indicates that 
because of his left knee injury, the veteran developed an 
abnormal gait which resulted in additional stress on his 
back.  Thus, it is his opinion that the veteran has incurred 
additional stress and pain over his back as a result of his 
initial injury to his left knee.  However, the Board observes 
that the veteran was previously examined by Dr. Martin in 
April 2003, and at such time, although the veteran reported a 
left knee disability, no mention was made of any abnormal 
gait or weightbearing or additional stress to the back due to 
the left knee disability.  The Board finds this inconsistency 
in findings weighs against assigning significant probative 
value to the April 2004 opinion.  Furthermore, the April 2004 
examination report does not indicate that the veteran's low 
back disorder has been permanently worsened by his left knee 
disability.  

Finally, the Board notes an August 2003 VA treatment note by 
the veteran's primary care physician which indicates a 
questionable diagnosis of low back pain secondary to knee 
pain.  There is no follow-up, and this tentative diagnosis is 
not indicated in any subsequent treatment notes.  Therefore, 
due to the tentative nature of the diagnosis, a lack of 
explanation for the diagnosis, the diagnosis being pain 
rather than any specific disability, and the generalized 
medical experience of the examining physician in the area of 
orthopedics and musculoskeletal disorders, the Board will not 
afford significant probative weight to this diagnosis.

In the absence of competent evidence that the veteran's low 
back disorder is proximately due to or has been permanently 
worsened by his service-connected left knee disability, and 
competent evidence that the low back disability is not 
proximately due to or been permanently worsened by service 
connected disability, the Board thus concludes that a 
preponderance of the evidence is against service connection 
on a secondary basis.

The Board has carefully reviewed the lay statements provided 
by the veteran and his family regarding his low back disorder 
and its relationship to service and/or his service-connected 
left knee disability.  However, as laypersons, the veteran 
and his family are not competent to provide evidence 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional may 
provide competent evidence regarding diagnosis and etiology.

Additionally, the Board acknowledges the veteran's statements 
that his service separation examination indicates that he had 
a bone spur at L5 and that his current low back disorder is 
due to a herniated disc at L5-S1.  However, the veteran, as a 
layperson, the veteran is not competent to provide evidence 
regarding diagnosis and etiology.  The Board must rely upon 
the conclusions of trained medical personnel when considering 
evidence of diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Allday v. Brown, 7 Vet. 
App. 517 (1995).  The evidence, as discussed above, indicates 
that the veteran has a benign bone spur or lesion at L5; none 
of the evidence indicates that this spur/lesion is 
responsible for the veteran's current low back disorder.  
Rather, Dr. Martin and the December 2004 VA examiner both 
note the veteran's two on-the-job injuries as the etiology of 
the veteran's current low back disorder.  The Board has also 
reviewed the veteran's May 2004 statement regarding his own 
medical research on bone cysts.  However, as his generic 
medical evidence does not specifically state a competent 
medical opinion as to the relationship between the veteran's 
current symptoms and his military service, the Board 
concludes that it is of limited probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

With consideration of the veteran's service medical records, 
the probative December 2004 VA examiner's report, the lack of 
a formal diagnosis of a back disability until after an 
intercurrent injury, and the absence of any medical opinion 
suggesting a causal link to the veteran's service or his 
service-connected left knee disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a low back disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Right Knee Disorder

In addition to his low back disorder, the veteran contends 
that although he did not sustain an injury to his right knee 
during service, he did develop right knee pain during 
service, and that such pain is related to his current right 
knee problems.  Alternatively, he argues that his service-
connected left knee disability, retropatellar pain syndrome, 
caused or aggravated his current right knee disorder due to 
an offset gait resulting from such left knee disability.

At his August 2001 VA examination, the veteran reported that 
he began having right knee pain in June 2000.  However, a 
review of the veteran's service medical records reveals no 
complaints, treatment, or diagnosis for any right knee 
problems.  Rather, in February 2000, July 2000, and August 
2000, the veteran presented for complaints of left knee pain.  
No mention is made of any right knee problems or pain.  
Additionally, the veteran's September 2000 service separation 
examination is negative for any abnormal clinical findings 
regarding the veteran's right knee, as well as for any 
complaints of right knee pain.  The Board finds that the 
absence of evidence of a right knee injury or complaints of 
right knee pain during service weigh against the veteran's 
claim of service connection.

Following service separation, the veteran continued to 
present for complaints of left knee pain with no mention of 
any right knee problems.  June 2001 and July 2001 VA 
treatment notes indicate that the veteran complained of left 
knee pain which began in service.  In addition, the July 2001 
treatment note indicates that the right knee has no effusion 
or swelling.

The first evidence of complaints of right knee pain is the 
August 2001 VA examination.  As mentioned above, the veteran 
told the examiner that he had been experiencing right knee 
pain since June 2000.  He also reported that he had right 
knee swelling, limping, and that he was told he had torn a 
ligament.  The examiner noted that the veteran displayed a 
limping gait with trying to find a comfortable walking 
position, otherwise, he had a normal gait on walking.  Also, 
the examiner noted that there were no apparent signs of 
abnormal weightbearing such as skin breakdown or unusual shoe 
wear.  A clinical impression of ligamental laxity was 
indicated; however, a formal diagnosis was deferred.  As 
previously discussed, no diagnosis was ever provided due to 
the veteran's failure to submit for radiological testing.

The next evidence of right knee problems is two years later 
in August 2003.  The Board notes that the veteran was 
examined during this two year period, but that there is no 
evidence that he complained of right knee problems during 
this time.  The Board finds this lack of recorded consistent 
symptomatology weighs against the veteran's claim that his 
current right knee problems are related to service.  An 
August 2003 VA treatment note indicates that the veteran has 
not been seen at the VA for two years, and that he now 
complains of bilateral knee pain which he reports began in 
the Army.  The diagnosis provided is bilateral knee pain, and 
there is a note questioning whether the right knee pain is 
secondary to the veteran favoring his left knee.  The veteran 
is referred to orthopedics, and a September 2003 VA 
orthopedic note indicates that the veteran's right knee X-ray 
was negative.  The diagnosis provided is chondromalacia 
patellae.  There is no continuation of the tentative 
diagnosis noted in August 2003; no etiological opinion 
regarding the veteran's chondromalacia patellae is provided.  

A December 2004 VA examination report indicates that the 
veteran continues to complain of right knee pain.  However, 
the VA examiner noted that the veteran's right knee 
examination, including X-rays, was normal.  The examiner also 
noted that the veteran had normal posture and gait with no 
evidence of abnormal weightbearing.  Additionally, there was 
no swelling, edema, effusion, tenderness, or instability of 
the right knee.  The veteran did not report any pain in his 
right knee during movement.  Following the examination, as 
well as a review of the claims folder, the VA examiner opined 
that the veteran's right knee disorder, which presented as 
normal upon examination, is not likely due to his service-
connected left knee disability.

The Board notes that an April 2004 private examination report 
by Dr. Martin indicates that the veteran developed 
degenerative changes of the right knee as a result of his 
abnormal gait, which was due to his left knee injury.  Such 
evidence appears to indicate that the veteran's right knee 
disorder is proximately due to his service-connected left 
knee disability.  However, the Board notes that Dr. Martin 
does not indicate that he has observed the veteran's abnormal 
gait.  Therefore, the etiological opinion appears to be based 
solely on the veteran's reported history of an abnormal gait.  
The Board notes that it may not disregard a medical opinion 
solely on the rationale that the medical opinion is based on 
a history provided by the veteran.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  However, the Board may reject a 
medical opinion if the Board finds that other facts present 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn at 433.  
In the present case, the veteran claims that his left knee 
disability resulted in an abnormal gait.  However, as 
previously discussed, the weight of the competent medical 
evidence demonstrates that the veteran does not have an 
abnormal gait, nor does he exhibit any objective signs of 
abnormal weightbearing.  See August 2001 VA examination; 
December 2003 VA examination; December 2004 VA examination.  
Therefore, seeing as Dr. Martin does not indicate any 
objective evidence of abnormal weightbearing or abnormal gait 
which would contradict the other medical evidence of record, 
the Board finds that Dr. Martin's etiological opinion, which 
relies on the veteran's claimed abnormal gait, is of limited 
probative value.  

Conversely, the etiological opinion offered by the December 
2004 VA examination is based on a careful review of the 
veteran's entire claims folder, including the April 2004 
medical opinion by Dr. Martin, an interview with the veteran, 
and a clinical examination which notes a normal gait and 
posture.  Thus, this etiological opinion will be afforded 
great probative weight.

The evidence of record demonstrates that although the veteran 
claims an onset of right knee pain in service, there is no 
competent medical evidence of any right knee problems for 
almost a year after service.  Following the initial 
complaint, there is a two year lapse in any complaints, 
treatment, or diagnosis of right knee problems.  The veteran 
is eventually diagnosed with chondromalacia patellae in 
September 2003.  With the exception of a tentative August 
2003 diagnosis that is not continued in an orthopedic follow-
up examination and the April 2004 opinion of Dr. Martin, 
which has been discredited, there is no competent medical 
evidence that the veteran's current right knee disorder is 
related to service or his service-connected left knee 
disability.  Additionally, there is a probative VA examiner's 
opinion that provides a specific opinion that the veteran's 
right knee disorder is likely not due to or aggravated by his 
service-connected left knee disability.  As such, the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disorder, to include as 
secondary to the veteran's service-connected retropatellar 
pain syndrome of the left knee, is denied.

Service connection for a right knee disorder, to include as 
secondary to the veteran's service-connected retropatellar 
pain syndrome of the left knee, is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


